Citation Nr: 0613206	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  05-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of shell fragment wounds behind the left knee.

2.  Entitlement to a compensable evaluation for the residuals 
of shell fragment wounds to the left thigh, identified as 
scars.

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of shell fragment wounds to the left thigh, 
with involvement of Muscle Group XIV.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1942 to September 
1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
in a previous Board decision dated in June 2005, the Board 
granted a 30 percent rating for residuals of shell fragment 
wounds to the left foot, denied a rating in excess of 10 
percent for residuals of shell fragment wounds behind the 
left knee, denied a compensable rating for residuals of shell 
fragment wounds to the left thigh, identified as scars, 
granted a separate 10 percent rating for residuals of shell 
fragment wounds to the left thigh, with involvement of Muscle 
Group XIV, and denied a rating in excess of 10 percent for 
residuals of shell fragment wounds to the right hand.  

The Board further notes that the veteran filed a timely 
appeal with the Board's decision, and that pursuant to a 
Joint Motion for Partial Remand, an February 2006 Order of 
the  United States Court of Appeals for Veterans Claims 
(Court) vacated that part of the decision that denied a 
rating in excess of 10 percent for residuals of shell 
fragment wounds behind the left knee, a compensable rating 
for residuals of shell fragment wounds to the left thigh, 
identified as scars, and a rating in excess of 10 percent for 
residuals of shell fragment wounds to the left thigh with 
involvement of Muscle Group XIV.

As explained more fully below, the Board has determined that 
in order to satisfy the concerns of the parties to the Joint 
Motion for Partial Remand, it will be necessary to remand the 
case for further development.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

The Board's review of the January 2006 Joint Motion for 
Partial Remand reflects that the parties to the Joint Motion 
found the Board's June 2005 decision to contain partially 
inadequate Reasons and Bases in two primary respects.  

First, the parties determined that while the Board had 
properly considered Muscle Group XIV in assigning a separate 
10 percent rating for the veteran's residuals of shell 
fragment wounds to the left thigh, the Board did not 
additionally address entitlement to a separate compensable 
rating for damage to Muscle Group XIII, noting that the 
December 2003 VA muscles examiner diagnosed residuals of 
shrapnel injury to the quadriceps and hamstring muscles.  The 
parties also determined that the Board failed to adequately 
explain why the veteran was not entitled to higher ratings 
for his service-connected left thigh and knee disabilities.

In reviewing the medical evidence of record, the Board notes 
that the last relevant VA examination for rating purposes was 
conducted in December 2003, and that in light of the Joint 
Motion's assertions regarding both Muscle Groups XIII and 
XIV, the most recent findings do not otherwise permit the 
Board to adequately assess the severity of the veteran's 
residuals of shell fragment wounds to the left thigh and knee 
in terms of slight, moderate, moderately severe, and severe 
under 38 C.F.R. § 4.56(d) (2005).  Consequently, the Board 
finds that the veteran should be afforded new VA muscles 
examination to assess the severity of the veteran's residuals 
of shell fragment wounds to the left knee and thigh.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
new VA muscles examination to determine 
the severity of the veteran's service-
connected shell fragment wounds to the 
left knee and thigh, including all 
damage observed to Muscle Groups XIII 
and XIV.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  The examiner should carry 
out all indicated studies.  The 
examiner should be requested to discuss 
the type of injury the veteran suffered 
in active service and the treatment the 
injury necessitated, indicate all 
objective findings related to the left 
knee and thigh disabilities, including 
any nerve involvement, and indicate 
whether any loss of muscle substance, 
pain, weakness, and/or lack of 
endurance shown to exist causes 
moderate, moderately severe, or severe 
impairment in functioning.  

(i)  Please ask the examiner to state 
(to the extent possible) whether 
disability to Muscle Group XIII and 
Muscle Group XIV is best described as 
"slight", "moderate", "moderately 
severe", or "severe".

(ii)  Please also ask the examiner to 
characterize (to the extent possible) 
the disability stemming from the 
"behind the left knee" shell fragment 
wounds.  

The examiner should also specify 
whether and to what extent pain could 
significantly limit the veteran's 
functional ability during flare-ups or 
with repeated use of any affected joint 
over a period of time.  Any scarring 
should also be noted and fully 
described.

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






